DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objection
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
Claim 7 recites determining whether an address is “available for writing” or “not available for writing”, which does not appear anywhere in the specification. Accordingly, the specification does not provide clear support or antecedent basis in the specification for the new terms used in the claims. 
The disclosure is objected to because of the following informalities:
The specification recites “operation system (OS)” [022], which should be amended to recite, “operating system (OS)” as interpreted by the Applicant in the Remarks dated 23 November 2021 and as one of ordinary skill in the art would expect OS to mean “operating system” and not “operation system”. 
Appropriate correction is required.

CLAIM INTERPRETATION
Claims in this application are not interpreted under 35 U.S.C. §112(f) unless otherwise noted in this application.

Claim Objections
Claims  objected to because of the following informalities: 
Claim 3 recites, “a virtual address to an operation system”, which should be amended to recite, “a virtual address [[to]] of an operating system”. 
Claim 3 also recites, “address translations of the virtual address and a physical address in the first memory chip”, which could be confused by readers with the recitation of “address translations of the virtual address and a physical address in the second memory chip” as the two “address translations” are not recited with separate descriptors. The Examiner therefore requests amending the claim to recite, “first address translations of the virtual address and a physical address in the first memory chip” and “second address translations of the virtual address and a physical address in the second memory chip”. 
Claim 3 recites, “to issue a request of access of either the first memory chip or the second memory chip” (which literally indicates that the access request originates (i.e. “of”) from the first or second memory chips or somehow makes up a part (i.e. “of”) the first or second memory chips. However, it is understood from the context of a memory controller issuing write and read operations that the claim is intended to mean “to issue an access request to either the first memory chip or the second memory chip” or “to issue a request [[of]] to access [[of]] either the first memory chip or the second memory chip”. The claim should be amended accordingly. 
Claim 4 should recite, “evict data in the physical address in the second memory chip to the auxiliary storage if the physical address in the second memory chip is not available for writing” to clarify that it is not evicting data from the physical address in the first memory chip. 
Claim 5 should be amended to recite, “a first timing adjustment block for the data transfer timing training”, “a second timing adjustment block for the data transfer timing training”, and “to provide the data transfer timing training by setting the first memory chip 
Claim 7 should be amended to recite, “the first and second memory chips to each other” or “the first memory chip and the second memory chip to each other” for grammatical reasons. 
Claim 7 recites, “to issue a request of access of either the first memory chip or the second memory chip” (which literally indicates that the access request originates (i.e. “of”) from the first or second memory chips or somehow makes up a part (i.e. “of”) the first or second memory chips. However, it is understood from the context of a memory controller issuing write and read operations that the claim is intended to mean “to issue an access request to either the first memory chip or the second memory chip”. The claim should be amended accordingly. 
Claim 11 should be amended to recite, “receiving a timing relationship [[of]] between the first memory chip and the second memory chip from the second memory chip, wherein the timing relationship is captured...” for grammatical clarity. 
Claim 14 should be amended to recite, “at a first memory device of a first type of memory cells” for grammatical clarity. 
Claim 14 should also be amended to recite, “a second port of the first memory device and a second port of a second memory device of a second type of memory cells” for grammatical clarity. 
Claim 14 should also be amended to recite, “wherein the second data blocks are transferred from the second data port of the second memory device” for grammatical clarity. 
Claim 15 is objected to for failing to cure the deficiencies of a base claim from which it depends.
Claim 16 should be amended to recite, “wherein the fourth data blocks are transferred from the first memory device” for grammatical clarity.
Claim 17 should be amended to recite, “capturing a timing relationship of at least one of a clock signal, a data strobe signal, and a data signal [[of]] from the second port of the second memory device” to clearly indicate that the signals originated at the second port of the second memory device, but are received at the first memory device as the preamble in claim 17 recites, “at the first memory device” whereas “of the second port” (i.e. belonging to) may make a reader initially believe the clock signal, data strobe signal, and data signal are at the second port. 
Claim 18 is objected to for failing to cure the deficiencies of a base claim from which it depends.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 14: 
Claim 14 recites, “the second data port”. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claims 15-18: 
Claims 15-18 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 7-8 and 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 4: 
Claim 4 recites, “wherein the MMU is configured to check whether the physical address in the second memory chip is available for writing by referring to the second buffer, and further 
Regarding claim 7: 
Claim 7 recites, “determining whether the second physical address in the second memory chip is available for writing; and if the second physical address in the second memory chip is not available for writing: evicting data in the second physical address to an auxiliary storage”. However, the closest disclosure in the specification is found in [025-028], which indicates that a page is evicted from the DRAM/SCM area “if the blank page is not found in the memory chip”. There is no determination mentioned in the specification for whether the physical address is “available” or “not available” for writing in the determination to evict a page. The Examiner notes that the conditions “available” or “not available” for writing are not mentioned anywhere in the specification, for a physical address or otherwise. Accordingly, the limitation is regarded as new matter. 
Claim 7 also recites, “evicting data in the second physical address to an auxiliary storage; and updating the second buffer to store a physical address of the evicted data in the auxiliary storage”. However, the closest disclosure in the specification merely indicates that a TLB is “updated” after data is evicted (“the MMU may update data in the TLB 1” [025] or “the MMU may update data in the TLB 2” [026]). There is no mention of a “physical address of the evicted data in the auxiliary storage” being stored in a TLB anywhere in the specification. Furthermore, the only structure mentioned as having any “knowledge” of the physical address of 
Regarding claims 8 and 11: 
Claims 8 and 11 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. US 2018/0089079 A1 (Hansson) in view of US Patent Application Pub. No. US 2015/0363107 A1 (Best).
Regarding claim 14: 
Hansson discloses, a method comprising, at a first memory device of first type of memory cells (DIMM (42) DRAM [0052-0053] [0074] [0079] [Fig. 3] [Fig. 10] [Fig. 7B]): receiving a first read access command at a first port from a memory controller (i.e. a modified read command (80) (215) sent by the controller is received along path A, a path through the channel that the controller and DIMMs are connected to (i.e. at a first port) [Fig. 2] [Fig. 3] [Fig. 10] [0079-0081]); responsive to the first read access command, transferring first data blocks to a common data bus coupled directly between the first memory device and a second memory device of second type of memory cells (the modified read/write commands can be used to directly transfer data along the data bus of the channel from DIMM 0 to DIMM 1 along paths E/F (i.e. a common data bus coupled directly between the first memory device and a second memory device) [0052] [0071] [0077] [0079] [0114] [Fig. 2] [Fig. 3] [Fig. 10]. The other DIMM may be SCM memory [0052-0053] [0074] [0079]. Communication along the paths involve command/address and data communicated along a channel [0052] [0074] [0077] [0112] [0130]); receiving a first write access command at the first port from the memory controller (a modified write command (85) (215) may also be received along path A (i.e. at the first port) [Fig. 2] [Fig. 3] [Fig. 10]. It is understood that data may be moved either direction between the DIMMs (i.e. the source and destination roles may be reversed from that pictured in [Fig. 3] [0086]) and responsive to the first write access command, writing second data blocks from the common data bus to a location in the first memory device, the second data blocks are transferred from the second memory device (by teaching that in the modified write operation (215), data is written to the DIMM (488) directly from another DIMM (482) [0052-0053] [0074] [0079] [Fig. 3] [Fig. 9] [Fig. 10]).
Hansson does not explicitly disclose, but Best teaches that a channel in a LRDIMM DDR4 interface includes a port for commands and a port for data on each memory device such that commands and addresses are communicated via a first port while the first data blocks and second data blocks are transferred from a second port 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the channels disclosed by Hansson to include the data ports and command ports on each DIMM as taught by Best. 
One of ordinary skill in the art would have been motivated to make this modification because the ports can provide load reduction and isolate the load of the memory signals (LRDIMM = “Load Reduced” DRIMM), as taught by Best in [0025-0026] [0033]. 
Regarding claim 15: 
The method of claim 14 is made obvious by Hansson in view of Best. 
Hansson further discloses, further comprising, at the first memory device: receiving additional read or write commands at the first port from the memory controller; and transferring additional data blocks to the memory controller or writing additional data blocks from the memory controller (by disclosing in the bidirectional communication between the controller and the DIMM 0 (i.e. Paths A and B) than enables the DIMM to perform normal read and write commands (460) from the memory controller [0047] [0097] [0108] [0121] [Fig. 9] [Fig. 10]).
Regarding claim 16: 
The method of claim 15 is made obvious by Hansson in view of Best. 
Hansson further discloses, further comprising, at the second memory device (i.e. SCM memory DIMM [Fig. 3] [Fig. 10] [0052]) receiving a second read access command at a the second memory device from the memory controller (i.e. a modified read command (80) (215) sent by the controller is received along path C, a path through the channel that the controller and DIMMs are connected to (i.e. at a second port) [Fig. 2] [Fig. 3] [Fig. 10] [0079-0081]. It is understood that the data transfer may occur both directions, i.e. from the DRAM to the SCM and from the SCM to the DRAM based on commands from the controller [0086] [Fig. 5] [Fig. 9]); responsive to the second read access command, transferring third data blocks to the common data bus (the modified read/write commands can be used to directly  receiving a second write access command at the second memory device from the memory controller (a modified write command (85) (215) may also be received along path C (i.e. at the first port) [Fig. 2] [Fig. 3] [Fig. 10]. It is understood that data may be moved either direction between the DIMMs (i.e. the source and destination roles may be reversed from that pictured in [Fig. 3] [0086]) and responsive to the second write access command, writing fourth data blocks from the common data bus to a location in the second memory device, the fourth data blocks are transferred from the first memory device (by teaching that in the modified write operation (215), data is written to the DIMM (488) directly from another DIMM (482) [0052-0053] [0074] [0079] [Fig. 3] [Fig. 9] [Fig. 10]).
Hansson does not explicitly disclose, but Best teaches that a channel in a LRDIMM DDR4 interface includes a port for commands and a port for data on each memory device such that commands and addresses are communicated via a first port while the data is transferred from a second port of each of the memory devices (by teaching that a channel of the LRDIMM DDR4 interface includes a command port (133), which allows communication of the clock pairs (CK/CK#) and command and address signals (CA [0:31]). Furthermore, there is a data port (the combination of DQ buffers (125)), which includes the DQ I/O pins (DQ [0:71]) for 72 DQ signals and complementary data strobe signals to convey timing information for the group [0020-0021] [Fig. 1] [0024-0025]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the channels disclosed by Hansson to include the data ports and command ports on each DIMM as taught by Best
One of ordinary skill in the art would have been motivated to make this modification because the ports can provide load reduction and isolate the load of the memory signals (LRDIMM = “Load Reduced” DRIMM), as taught by Best in [0025-0026] [0033]. 

Response to Arguments
The Applicant has not amended claim 3 in response to the Examiner’s previous objection. The Examiner maintains the objection. The Applicant argues that “claim 3 is directed to including a processor that is configured to issue a request to an operating system using a virtual address”. However, neither the claims nor the specification appears to recite issuing a request to an operating system. The phrase, “a processor configured to issue a request of access of either the first memory chip or the second memory chip using a virtual address to an operating system” appears to the Examiner to include a typographical error such that “virtual address to the operating system” was supposed to recite, “virtual address of the operating system”. This is consistent with one of ordinary skill in the art’s understanding of virtual addressing as evidenced by the Wikipedia page titled, “Virtual Address” (virtual addresses are “made available to a process” (i.e. of a processor) by the operating system (i.e. “of the operating system”) [pg. 1: ¶1]). Furthermore, nowhere in the drawings is there shown an access request being issued to an operating system. Instead, the Examiner sees the drawings showing that a processor issues an access request to a memory controller of a hybrid memory system [Fig. 2], which will either forward the request to the first memory chip (1a) or the second memory chip (1b). This is supported by the disclosure in [019] that “the memory controller may provide access requests to the hybrid memory system 2 from the plurality of cores 211” and not “from an operation system”. In this case, the logical inference is that the claimed and disclosed limitation was meant to recite that an access request is made to either the first memory chip or the second memory chip using a virtual address of an operating system and not “to” an operating system.  For this reason, the Examiner finds that the Applicant’s characterization of  to an operating system, a request for accessing either the first memory chip or the second memory chip using a virtual address 
The Applicant has not amended the subject matter of claim 9, which is now included in claim 7 in response to the Examiner’s previous objection. The Examiner maintains the objection. The word “of” is “used as a function word to indicate origin or derivation” [Merriam Webster Definition #2(a)]. Therefore, as currently written, the limitation, “a request of access of either the first memory chip or the second memory chip” may cause a reader to mistakenly interpret that the “request of access” is emitted from the first memory chip or the second memory chip until the context is made clear from further reading. Therefore, the Examiner has appropriately requested that the claim is amended to recite a more clear recitation, consistent with the disclosure: [019] “the memory controller may provide access requests to the hybrid memory system 2 from the plurality of cores 211”. Alternatively, (as with claim 3), the Examiner offers that it would be more clear to recite, “issuing a request for accessing 
The previous 35 U.S.C. §112(b) rejections have been withdrawn in light of the amendments made to the claims. However, in light of the amendments to the claims, a new 35 U.S.C. §112(b) rejection has been made to claims 14-18. 
The previous 35 U.S.C. §112(a) rejections for claims 4 is maintained as well as the corresponding 35 U.S.C. §112(a) rejection for claim 7 for including the previously rejected 
In regards to support for the limitation “updating the second buffer to store a physical address of the evicted data in the auxiliary storage”, the Applicant argues that “[026] further describes that a translation lookaside buffer (TLB2) is updated with data related to a specified position in the auxiliary storage 26”. The Examiner respectfully disagrees. [026] only generically recites that the MMU may “update data in the TLB2”. The “specified position” is only discussed 
In response to the amendments to the claims, the previous 35 U.S.C. §11(a) rejections to claims 17 and 18 are withdrawn. 
In response to the amendments to the claims, the prior art rejections to claims 1-5, 7-8 and 11 are withdrawn. 
In response to the amendments to the claims, a new prior art rejection has been made to claims 14-16. 

Allowable Subject Matter
Although a search was performed in the prior art for the claimed subject matter, the subject matter of claims 1-5, 7-8, 11 and 17-18 could not be found. Accordingly, a prior art rejection for claims 1-5, 7-8, 11 and 17-18 has not been made. Although not rejected with prior art, the subject matter of claims 4, 7-8, 11 and 17-18 is subject to one or more outstanding 35 U.S.C. §112(a) or §112(b) rejections and claims 4, 7-8, 11 and 14-18 are therefore not indicated as allowable. 
Claims 1-2 are allowed.
Claims 3-5 would be allowable if the formal requirements (objections to the claims) were addressed. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record does not teach “the first memory chip further including a first port and a second port, the first port having first command/address terminals and first data terminals, and the second port having second command/address terminals and second data terminals; a second memory chip including a second type of memory cells, the second memory chip further including a third port and a fourth port, the third port having third command/address terminals and third data terminals, and the fourth port having fourth command/address terminals and fourth data terminals” in combination with the other limitations and it would not have been obvious to do so because the prior art teaches that the first memory chip and second memory chip are connected on a same channel that has separate data and command/address ports for each chip (i.e. a first port with first command/address terminals and first data terminals or a first port with first command/address terminals and a second port with second data terminals, but not a first port and second port, each with command/address terminals and data terminals as claimed). It would not have been obvious for one of ordinary skill to modify the prior art to arrive at the claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404. The examiner can normally be reached Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139  

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139